Citation Nr: 1135914	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in a 20 percent rating for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from July 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 RO rating decision that denied an increase in a 20 percent rating for a right knee disability (postoperative residuals of an arthrotomy of the right knee).  In March 2011, the Board remanded this appeal for further development.  


FINDING OF FACT

The Veteran's right knee disability is manifested by arthritis with some limitation of motion (motion was from 0 to 140 degrees, with pain at 70 to 75 degrees after three repetitions while standing, on last examination), and no instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In this case, in a March 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  A March 2007 letter (noted above) also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in July 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service private and VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions; service treatment records; post-service private and VA treatment records; and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).  

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, is rated 20 percent.  38 .C.F.R. § 4.71a, Diagnostic Code 5258.  

Removal of semilunar cartilage, symptomatic, is rated 10 percent.  38 .C.F.R. § 4.71a, Diagnostic Code 5259.  

Malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

A January 2007 statement from C. Vasilakis, M.D., indicated that the Veteran was status post arthrotomy and partial meniscectomy on the medial side and that he had developed pain and soreness in his right knee.  Dr. Vasilakis reported that examination of the Veteran's right knee revealed no knee effusion and that there was pain with range of motion.  Dr. Vasilakis stated that the Veteran's right knee would give away on occasion.  It was noted that X-rays revealed chondrocalcinosis of the lateral meniscus and early osteoarthritis.  Dr. Vasilakis commented that he felt the Veteran would benefit from a higher disability evaluation of 30 percent.  Dr. Vasilakis stated that even though the Veteran did not have significant subluxation or instability of his right knee, clinically he had continued pain and soreness.  

A March 2007 VA orthopedic examination report noted that the Veteran reported that he was currently seeing a private orthopedic physician (Dr. Vasilakis) who treated him in January 2007.  The Veteran indicated that his right knee hurt all the time.  He described the severity of the pain as a seven to eight on a scale of zero to ten, and stated that his right knee hurt daily for hours throughout the day.  He reported that damp and cold weather, as well as a squatting position, would aggravate his right knee and that moist heat or elevation would alleviate his pain.  The Veteran indicated that he was not taking any medication for the pain, but stated that his private physician had given him a steroid injection.  He reported that he used an over-the-counter sleeve support that he used on occasion.  It was noted that the Veteran had a history of two knee surgeries in 1966 while in high school and in 1969 while in the military.  

The Veteran indicated that he worked for the post office.  He stated that he sorted mail and preformed distribution clerk duties.  He reported that he was not on his feet all day and that he could sit and stand at will.  The Veteran stated that work was not a problem and that he was not involved in any sports because of his right knee.  He indicated that he was independent in his activities of daily living, but stated that he performed no physical work around the house.  

The examiner reported that the Veteran's ambulation, overall, was normal.  The examiner stated that the Veteran entered the office with an antalgic gait, but that he left the hospital with a normal gait and speed.  It was noted that the Veteran was not using any assistive devices at the time of the examination.  The examiner indicated that the Veteran had palpable crepitus in the right knee as he ascended from a full squatting position, but that passively, he had very mild crepitus.  The examiner reported that there was no effusion in the Veteran's right knee joint and that he had some tenderness along the medial joint line.  It was noted that an old medial surgical scar was not tender.  The examiner stated that ligament manipulations were stable and that no laxity was noted.  The examiner remarked that the Veteran's right knee joint, overall, was felt to be stable.  

As to range of motion of the Veteran's right knee, the examiner indicated that flexion was from 0 to 130 degrees and that extension was full at 0 degrees.  The examiner reported that with repeated active range of motion testing, the Veteran complained of a pain flare-up at 110 degrees while weight bearing, but that there was no pain flare-up with passive range of motion of the right knee.  The examiner indicated that in terms of activities of daily living, the Veteran reported that he had achiness throughout the day.  The examiner remarked that the Veteran's right knee disability did not affect his job and that his major functional impact was chronic achy joint pain.  The examiner commented that he would have obtained X-rays for the examination, but that the Veteran just underwent X-rays in January by his private orthopedic physician and reported that the physician sent a letter to the RO, which he was not privileged to review.  The examiner indicated that the Veteran also stated that his physician provided a medical opinion as to the condition of his right knee and that he had also not seen that correspondence.  The diagnoses were right knee chondrocalcinosis and right knee tricompartment degenerative joint disease.  

The most recent April 2011 VA orthopedic examination report noted that the Veteran reported that his right knee hurt.  The Veteran stated that his right knee made a squishy sound if he would bend down and that he would have an occasional pop or click noise.  He indicated that his right knee felt like it wanted to give out.  He reported that that he had undergone past joint aspiration, as well as steroid injections, by a private physician several years ago and that such treatment helped temporarily.  The Veteran stated that he would take Excedrin occasionally, which did seem to help.  It was noted that the Veteran wore a Neoprene sleeve daily and at work to help support his knee.  The Veteran described the severity of his right knee pain as an eight on a scale of zero to ten.  He stated that he would have good and bad days, but that he did have some pain and discomfort daily in his right knee.  The Veteran reported that his right knee would be stiff in the morning, but that it would loosen up as he showed and moved about.  He reported that precipitating factors were squatting down or walking or standing for long periods.  He remarked that he would walk a mile three times a week.  The Veteran stated that the walking would aggravate his right knee.  

The examiner indicated, as to whether pain or weakness significantly limited the Veteran's functional ability during flare-ups or when his right knee was used repeatedly, that it seemed that the Veteran had more pain, but that he still remained independent in activities of daily living and that he was able to work every day at his job at the post office.  The Veteran reported that he worked at the post office and that he performed sorter and distribution clerk duties in a large postal warehouse type setting.  He related that he was up and down all day, but that he did not really stand all day.  The Veteran remarked that he had worked for the post office for thirty-nine years and that he hoped to retire in October 2011.  

The examiner reported that the Veteran had an old well healed right medial arthrotomy scar that was non-problematic.  The examiner stated that the Veteran had good quad muscles and gastroc muscles and that there was no muscle weakness.  The examiner remarked that no spasms were noted.  As to range of motion of the Veteran's right knee, the examiner indicated that flexion was from 0 to 140 degrees, with active and passive motion.  The examiner reported that the Veteran did have a pain flare-up with flexion at 75 degrees while weight bearing.  It was noted that without weight bearing, the Veteran did not have the same flare-up.  The examiner stated that extension was full at 0 degrees.  The examiner reported that with repetitive active range of motion standing after three repetitions, the Veteran had right knee pain at 70 or 75 degrees of flexion.  The examiner related that he did hear some mild crepitus and a click or snap in the knee after several repetitions of flexion.  

The examiner indicated that in terms of the Veteran's activities of daily living, he remained independent.  The examiner stated that, as to the Veteran's job, prolonged standing could bother his right knee, but that he had no special limitations or functional restrictions at work.  The examiner indicated that the Veteran's major functional impact was chronic right knee pain and that he claimed he also had decreased stamina and endurance with repetitive use.  The examiner remarked that he saw no real functional loss, but that the Veteran did have some physical findings of mild crepitus and a snap or pop with extreme knee flexion.  

The examiner reported that there was no sign of any effusion of the Veteran's right knee and that the patella tracked well, with no ballottement.  The examiner stated that the Veteran had a mild degree of varus appearance to his knee as he stood.  The examiner indicated that the Veteran's right knee was stable on stressing of the joint and that the meniscal, McMurray's, and Lachman's tests, as well as anterior cruciate ligament and posterior cruciate ligament stresses, were all stable.  It was noted that the Veteran did complain of pain in the medial joint line.  The examiner reported that mild crepitus was felt in the lateral joint line.  The examiner stated that, overall, the Veteran's right knee joint was felt to be stable.  The examiner reported that the Veteran did claim that he had weakness with repetitive active range of motion, but that he did not see any incoordination.  The examiner remarked that the Veteran's weakness was to a mild degree if it had to be rated.  The examiner indicated that he saw no evidence of subluxation or lateral instability and that there was no guarding.  

The examiner reported that the Veteran limped antalgically to the office, but that after the Veteran left, he had normal ambulation even though he claimed his knee was aggravated with the examination because of range of motion testing and stressing, etc.  It was noted that the Veteran was not using any assistive devices other than a Neoprene slip-on sleeve over the right knee.  The examiner reported that X-rays, as to the Veteran's bilateral knees, showed bilateral knee medial femorotibial joint narrowing and spurring, as well as bilateral femoral patella spurring with enthesophytes along the superior border of each patella.  The examiner indicated that there was also a mild degree of osteopenia noted in both knees and that the right knee showed chronic chondrocalcinosis in the right medial and lateral menisci.  The examiner commented that as the Veteran was getting older, he was developing some mild degenerative joint disease changes in both his knees due to age, and wear and tear.  The diagnoses were right knee chronic chondrocalcinosis and bilateral knee mild osteopenia and bilateral mild degenerative changes.  

The medical evidence of record shows that the Veteran's right knee has arthritis (degenerative joint disease) established by X-ray findings.  The Board observes that the range of motion reported at the most recent April 2011 VA orthopedic examination, as well as at the March 2007 VA orthopedic examination, would be rated 0 percent if strictly rated under the limitation of motion Diagnostic Codes 5260 and 5261, although the presence of arthritis with some limitation of motion warrants a 10 percent rating under arthritis Diagnostic Codes 5003 and 5010.  The Board notes, however, that the RO has actually rated the Veteran's right knee disability as 20 percent disabling.  The Board notes that the examiner at the 
April 2011 VA orthopedic examination indicated, as to range of motion of the Veteran's right knee, that flexion was from 0 to 140 degrees, with active and passive motion.  The examiner reported that the Veteran did have a pain flare-up with flexion at 75 degrees while weight bearing.  It was noted that without weight bearing, the Veteran did not have the same flare-up.  The examiner stated that extension was full at 0 degrees.  The examiner reported that with repetitive active range of motion standing after three repetitions, the Veteran had right knee pain at 70 or 75 degrees of flexion.  The examiner reported that the Veteran's major functional impact was chronic right knee pain and that he claimed he also had decreased stamina and endurance with repetitive use.  The examiner remarked, however, that he saw no real functional loss, but that the Veteran did have some physical findings of mild crepitus and a snap or pop with extreme knee flexion.  

Additionally, the examiner at the prior March 2007 VA orthopedic examination stated, as to range of motion of the Veteran's right knee, that flexion was from 0 to 130 degrees and that extension was full at 0 degrees.  The examiner reported that with repeated active range of motion testing, the Veteran complained of a pain flare-up at 110 degrees while weight bearing, but that there was no pain flare-up with passive range of motion of the right knee.  The examiner indicated that in terms of activities of daily living, the Veteran reported that he had achiness throughout the day.  The examiner remarked that the Veteran's right knee disability did not affect his job and that his major functional impact was chronic achy joint pain.  Further, the Board observes that a January 2007 statement from Dr. Vasilakis reported that the Veteran had pain with range of motion of his right knee.  Dr. Vasilakis indicated that the Veteran would benefit from a higher disability evaluation of 30 percent.  The Board observes that Dr. Vasilakis did not specifically report the actual ranges of motion for the Veteran's left knee.  Therefore, even considering the effects of pain during use and flare-ups, and despite the statement from Dr. Vasilakis which indicated that the Veteran would benefit from a 30 percent rating, there is no probative evidence demonstrating that right knee motion is limited to the degree required for a 30 percent rating under the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board also notes that the Veteran is already in receipt of the maximum rating under Diagnostic code 5258 (20 percent), and that the maximum rating under Diagnostic Code 5259 is only 10 percent.  Therefore, the Veteran is not entitled to an increased rating pursuant to those diagnostic codes.  

A precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The most recent April 2011 VA orthopedic examination report, as well as the March 2007 VA orthopedic examination report, both fail to show other than full right knee extension.  Certainly extension limited to 10 degrees as required for a compensable rating under Diagnostic Code 5261 is not shown.  Additionally, flexion limited to 45 degrees as required for a compensable rating under Diagnostic Code 5261 is clearly not shown.  Therefore, separate ratings under Diagnostic Codes 5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also permit separate disability ratings for arthritis with limitation of motion, and for any compensable degree of instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The most recent April 2011 VA orthopedic examination report, as well as the March 2007 VA orthopedic examination report, both fall to show any objective evidence of instability of the Veteran's right knee.  The examiner at the April 2011 VA examination indicated that the Veteran's right knee was stable on stressing of the joint and that the meniscal, McMurray's, and Lachman's tests, as well as anterior cruciate ligament and posterior cruciate ligament stresses, were all stable.  The examiner stated that, overall, the Veteran's right knee joint was felt to be stable.  The examiner specifically reported that he saw no evidence of subluxation or lateral instability and that there was no guarding.  Additionally, the examiner at the March 2007 VA orthopedic examination stated that ligament manipulations of the Veteran's right knee were stable and that no laxity was noted.  The examiner remarked that the Veteran's right knee joint, overall, was felt to be stable.  The Board observes that the January 2007 statement from Dr. Vasilakis reported that even though the Veteran did not have significant subluxation or instability of his right knee, clinically he continued to have pain and soreness.  The Board observes that it appears Dr. Vasilakis was indicating that the Veteran had at least some instability or subluxation of the right knee.  The Board notes, however, that the subsequent March 2007 and the April 2011 VA orthopedic examination reports both specifically indicated that the Veteran did not have any right knee instability or subluxation.  Thus, a compensable percent rating for right knee instability under Diagnostic Code 5257 is not in order.  38 C.F.R. § 4.31.  The Board finds that in addition to the 20 percent rating for the Veteran's right knee arthritis with limitation of motion, there may be no separate compensable rating based on right knee instability.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2008).  The evidence does not reflect that the Veteran's right knee disability, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

The weight of the evidence demonstrates that the veteran's right knee disability is no more than 20 percent disabling.  As the preponderance of the evidence is against the claim for an increased rating for this disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increase in a 20 percent rating for a right knee disability is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


